Citation Nr: 9910430	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-51 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
multiple sclerosis.

2.  Entitlement to increased rating for manic depressive 
reaction (bipolar disorder), currently evaluated as 30 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 19, 1990, to May 
13, 1994.  She also had one month and ten days of active duty 
prior to July 19, 1990. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from July 1996 and July 1997 decisions by the RO.  
The Board notes that it has jurisdiction over the matter of 
the evaluation of multiple sclerosis by virtue of the 
veteran's July 1996 notice of disagreement (NOD), an October 
1996 statement of the case (SOC), and the veteran's October 
1996 substantive appeal.  In particular, the Board notes that 
the October 1996 SOC was adequate for purposes of conferring 
jurisdiction on the Board because it referred to the issue on 
appeal as "evaluation" of multiple sclerosis.  Fenderson v. 
West, 12 Vet. App. 119, 125-26, 132 (1999).  This was 
required of the RO because the July 1996 rating decision 
appealed by the veteran represented the original rating as to 
multiple sclerosis.  Id.  


REMAND

Multiple sclerosis

As the veteran indicated in her July 1996 NOD, a remand of 
her multiple sclerosis claim is warranted because the June 
1996 VA examination for multiple sclerosis was conducted 
without the claims file available for the examiner's review.  
See Crawford v. Brown, 5 Vet. App. 33, 36 (1993).  The need 
for such development is heightened because the medical 
evidence of record does not address the following concerns.  
38 C.F.R. §§ 3.326, 19.9 (1998).  

In particular, 38 C.F.R. Part IV provides that multiple 
sclerosis will be rated, at a minimum, as 30 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8018 (1998).  
Multiple sclerosis and its residuals may be rated up to 100 
percent disabling in proportion to the impairment of motor, 
sensory, or mental function.  38 C.F.R. § 4.124a (1998).  
Symptomatology will be referred to the appropriate bodily 
system as identified in 38 C.F.R. Part IV.  Consequently, in 
a case where multiple sclerosis results in partial loss of 
use of one or more extremities from neurologic lesions, the 
disability will be rated by comparison with the mild, 
moderate, severe, or complete paralysis of the peripheral 
nerves.  Id. 

Here, the veteran has complained of a variety of symptoms 
which have been attributed by her, or by her physicians, to 
service-connected multiple sclerosis.  See, e.g., VA 
outpatient treatment records dated November 22, 1996 
(complaints of blurred vision, and of a shocking sensation in 
her extremities, and finding of Lhermitte's sign); June 30, 
1997 (complaints of fatigability); July 1, 1997 (finding of 
muscle spasms); August 22, 1997 (complaints of legs tending 
to give way); September 5, 1997 (complaints of memory 
problems); February 29, 1996 and July 31, 1996 (complaints of 
numbness and findings of Tinel's sign and ulnar neuropathy); 
October 11, 1996 (complaints and findings of balance and gait 
problems); and see January 1996 VA hospitalization summary 
and March 17, 1997 VA outpatient note (complaints and 
diagnoses of headaches).  Yet, the medical evidence does not 
address such symptomatology in terms that comport with the 
various portions of the rating schedule which might be 
applied by virtue of the aforementioned instruction in 
38 C.F.R. § 4.124a.  Moreover, in applying 38 C.F.R. 
§ 4.124a, the RO has not attempted to determine whether 
rating the disability according to the body part(s) (or 
system(s)) affected would result in a more favorable rating 
than is currently assigned.  But cf. 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding).  

Additionally, the disability picture is clouded by evidence 
which suggests that at least some of the aforementioned 
symptoms might be due to etiologies other than multiple 
sclerosis.  See, e.g., VA outpatient treatment records dated 
July 23, 1994, June 26, 1997, and September 26, 1997 (noting 
possible medication etiology of symptoms); September 23, 1997 
et. seq. (noting possible thyroid disorder etiology of 
symptoms); October 6, 1997 (some symptomatology possibly 
related to high caffeine intake); October 24, 1997 and 
January 7, 1998 (some symptomatology attributed to 
degenerative joint disease); and VA Hospitalization summary 
dated January 1996 and VA outpatient treatment records dated 
February 29, 1996, October 18, 1996, and April 12, 1998 
(attributing some symptomatology to Arnold-Chiari 
malformation).  But compare March 12, 1996 VA outpatient 
treatment record (finding symptomatology difficult to 
attribute to Chiari malformation).  (An Arnold-Chiari 
malformation is a congenital anomaly characterized by 
downward displacement of the cerebellum through the foramen 
magnum of the skull and by similar caudal elongation of the 
medulla.  The malformation may be asymptomatic until adult 
life, when the patient gradually develops symptoms and signs 
of dysfunction of the cerebellum, lower cranial nerves, 
pyramidal tracts, and posterior columns.  The malformation in 
adults may simulate multiple sclerosis.  J. Claude Bennett, 
M.D. and Fred Plum, M.D., CECIL TEXTBOOK OF MEDICINE 2149 (20th 
ed. 1996).)  Yet, no medical examiner has attempted to 
distinguish service-connected and non-service-connected 
disability in this regard, or indicated whether this is 
feasible.  These concerns need to be addressed on remand.

Moreover, because this claim arises from the rating decision 
which granted the veteran's original claim of entitlement to 
service connection, the question of staged ratings needs to 
be considered by the RO.  See Fenderson, 12 Vet. App. at 126, 
citing 38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 (1998).

Bipolar disorder

As to the bipolar disorder claim, the Board notes that, 
during the pendency of the veteran's claim, the RO has not 
arranged for an examination regarding that disorder, 
notwithstanding that, as discussed below, the medical 
evidence presents substantial questions regarding the nature 
and severity of her service-connected mental disability.  See 
38 C.F.R. §§ 3.326, 4.2, 4.125 (1998).  In this regard, a 
synopsis of the salient facts is warranted.  

In May 1994, the veteran was discharged from active duty due 
to symptomatology that was then diagnosed as a bipolar 
disorder.  In September 1994, the RO granted service 
connection for bipolar disorder and assigned a 10 percent 
rating therefor.  In January 1996, the veteran submitted a 
claim in which she contended that the diagnosis of bipolar 
disorder was incorrect, that the clinical entity responsible 
for the pertinent symptomatology was actually multiple 
sclerosis, and that she should be assigned a rating for 
multiple sclerosis instead of a rating for bipolar disorder.  
Indeed, medical evidence submitted in support of her claim 
supported the misdiagnosis theory.  See, e.g., January 1996 
VA hospitalization summary and March 1996 VA outpatient 
treatment records.  

In its July 1996 rating decision, the RO granted service 
connection for multiple sclerosis, assigned a 30 percent 
evaluation therefor, and, as an additional action, increased 
the rating for the service-connected bipolar disorder to 30 
percent.  However, VA medical records dated from February 
1996 to November 1997 reflect no specific diagnosis of a 
bipolar disorder, although the evidence includes diagnoses of 
mental disability, including depression and "organic mood 
disorder (depression)."  See, e.g., VA outpatient records 
dated March 5, 1996; June 13, 1996; and January 28, 1997.  
There is also evidence which reflects (in whole or in part) 
non-service-related etiologies of depression, as well as a 
possible personality disorder.  See February 1997 VA 
hospitalization summary (diagnoses of depression secondary to 
"general" medical condition, and possible personality 
disorder).  More recently, the diagnosis of mixed bipolar 
disorder by history appeared, after a nearly three-year gap 
in the record of any diagnosis specifically mentioning 
bipolar disorder.  See November 18, 1997 VA outpatient 
record. 

Accordingly, the evidence raises several questions regarding 
the nature and severity of the veteran's service-connected 
mental disability:  what service-connected mental disorder(s) 
does the veteran have?  How severe is/are the service-
connected disorder(s)?  Such questions should be considered 
on remand.


TDIU

The matter of TDIU must be remanded because it is 
inextricably intertwined with the matters regarding ratings 
assigned to the bipolar disorder and multiple sclerosis.  See 
38 C.F.R. § 4.16 (1998) (TDIU award requires certain minimum 
percentage ratings for service-connected disability(ies)); 
Babchak v. Principi, 3 Vet. App. 466, 467 (1992) (remanding 
PTSD increased rating claim and a TDIU claim on grounds that 
TDIU claim was inextricably intertwined with degree of 
impairment ultimately adjudicated for PTSD).  

Moreover, at various points in the record, medical examiners 
have indicated that the veteran is unemployable.  See, e.g., 
VA outpatient treatment records dated September 14, 1995; 
March 16 and 22, and November 29, 1996; and March 28, April 
7, May 7, June 13, September 23, October 20, and November 18, 
1997.  These notations appear in the context of records 
pertaining to either multiple sclerosis (see February 1997 VA 
hospitalization summary), or mental disability (see November 
18, 1997 VA outpatient record), or both multiple sclerosis 
and mental disability (see October 20, 1997 VA outpatient 
record).  The foregoing evidence presents the question of 
whether the veteran is unemployable due solely to multiple 
sclerosis, or solely to service-connected mental disability 
(either of which would suggest entitlement to a total 
schedular rating), or to a combination of those disabilities.  
Thus, on remand, the examiners and the RO need to consider 
these concerns.

Finally, certain treatment reports are mentioned in the 
record, including records pertinent to a disability award 
from the Social Security Administration, but the reports are 
not in the file.  These need to be obtained, as specified in 
the indented remand instruction paragraphs below.  38 C.F.R. 
§ 3.159 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

This case is REMANDED for the following actions:

1.  The RO should take reasonable steps 
to obtain records pertaining to 
treatment of the veteran's multiple 
sclerosis or mental disorder(s) from the 
following sources:  from the Dorn VA 
Medical Center (VAMC) in Columbia, South 
Carolina, outpatient treatment records 
dated from June 1997 to date (indicated 
by the June 1997 outpatient treatment 
records, and the veteran's history of 
ongoing treatment at that facility); the 
VA hospitalization summary and inpatient 
treatment records for the veteran's 
hospitalization in July 1995 (mentioned 
in the October 1995 VA hospitalization 
summary), and, if they exist, for the 
veteran's alleged hospitalization from 
January 11, 1996 to February 16, 1996 
(mentioned in a February 29, 1996 VA 
outpatient treatment record); and 
inpatient treatment records for the 
veteran's hospitalizations from 
September to October 1995, and from 
January to February 1997 (indicated by 
the corresponding VA hospitalization 
summaries); from the VA outpatient 
treatment center in Greenville, South 
Carolina, outpatient treatment records 
dated from January 1995 to June 1997, 
and from January 1998 to present 
(indicated in the veteran's April 1997 
NOD, and her history of receiving 
ongoing treatment at that facility); 
and, from the fee-basis service provider 
Roger Ray, M.D., of Anderson, South 
Carolina, the record(s) of his 
examination, diagnosis, and treatment of 
the veteran, generated in or about May 
and June 1997 (mentioned in the May and 
June 1997 VA outpatient treatment 
records).  The RO should also obtain the 
veteran's Chapter 31 (Vocational 
Rehabilitation) file.  All materials 
obtained should be associated with the 
file. 

2.  The RO should take reasonable steps 
to obtain the medical evidence used by 
the Social Security Administration in 
its disability determination (mentioned 
by the veteran in her April 1997 NOD and 
RO hearing [Tr. p. 4]).  All materials 
obtained should be associated with the 
file. 

3.  Thereafter, the RO should schedule 
the veteran for a mental examination to 
determine the nature and extent of any 
mental disorder(s) she might have, and 
to determine the severity of service-
connected bipolar disorder.  The RO 
should furnish the claims file to the 
examiner, and copies of the pertinent 
rating criteria.  The examiner should 
review the claims file (including the 
synopsis of the veteran's mental 
disability in the body of this remand), 
examine the veteran, and conduct all 
indicated testing.  The examiner's 
report should include a multi-axial 
diagnosis of all mental disorder(s) 
found, including a Global Assessment of 
Functioning score, and a complete 
description of all symptomatology in 
terms that comport with the rating 
criteria.  If feasible, the examiner's 
report should distinguish service-
connected and non-service-connected 
mental disability (such as the 
personality disorder described in the 
body of this remand).  If that is not 
feasible, the examiner should indicate 
this and explain why it is not feasible.  
The examiner should consider the history 
of medical notations of unemployability 
listed in the body of this remand, and 
then state whether the veteran is 
unemployable due solely to bipolar 
disorder or any other mental disability 
which the examiner might deem to be 
caused by service or service-connected 
disability.  The examiner should also 
state whether the veteran is 
unemployable due to a combination of 
service-connected disabilities, 
including service-connected multiple 
sclerosis.

4.  After the foregoing development has 
been completed, the RO should schedule 
the veteran for a neurologic examination 
to determine the severity of her 
service-connected multiple sclerosis.  
The RO should provide the examiner with 
the veteran's claims file.  The examiner 
should consider the history of the 
various symptoms experienced by the 
veteran, examine the veteran, and 
conduct all indicated testing.  The 
examiner's report should describe all 
symptomatology attributable to multiple 
sclerosis.  Findings necessary to apply 
pertinent rating criteria should be 
made.  The examiner should comment on 
the effects of multiple sclerosis on the 
veteran's daily functioning, commenting 
on the frequency, severity, and duration 
of any symptomatology that might be 
reflected by the record, clinical 
examination, and the veteran's reports.  
Any partial loss of use of an extremity 
should be characterized as mild, 
moderate, or severe, with respect to 
each area so affected.  If feasible, the 
examiner's report should distinguish 
service-connected and non-service-
connected disability (such as the 
Arnold-Chiari malformation).  If that is 
not feasible, the examiner should 
indicate this and explain why this is 
not feasible.  The examiner should 
consider the history of medical 
notations of unemployability listed in 
the body of this remand, and then state 
whether the veteran is unemployable due 
solely to multiple sclerosis.  The 
examiner should also state whether the 
veteran is unemployable due to a 
combination of service-connected 
disabilities, including service-
connected mental disability.

5.  The RO should take adjudicatory 
action on the veteran's claims of 
entitlement to an evaluation in excess 
of 30 percent for multiple sclerosis; 
for an increased rating for a bipolar 
disorder; and for TDIU.  In adjudicating 
the multiple sclerosis claim, the RO 
should, to the extent feasible, 
determine whether rating the disability 
according to the body part(s) (or 
system(s)) affected would result in a 
more favorable rating than the rating 
currently assigned.  See 38 C.F.R. 
§ 4.124a (1998).  In doing so, the RO 
should review the medical evidence 
generated on remand, and consider wither 
additional development is warranted, 
including specialized examinations or 
testing that might be needed to refine 
the evidentiary record.  The RO should 
also consider the question of whether 
staged ratings are warranted for 
multiple sclerosis.  See Fenderson, 
12 Vet. App. at 126, citing 38 C.F.R. 
§§ 3.400, 3.500, 4.29, 4.30 (1998).  In 
adjudicating the bipolar disorder 
question, the RO should clearly identify 
which mental disorder(s) is/are service 
connected, taking into consideration the 
effects of any change in diagnosis.  Cf. 
38 C.F.R. § 4.128 (1995) and 38 C.F.R. 
§ 4.125 (1998); and see 38 C.F.R. 
§ 4.13.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until she receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


